Title: To Thomas Jefferson from James Lyon, 29 November 1800
From: Lyon, James
To: Jefferson, Thomas



Sir,
Saturday. Nov. 29. 1800

Some weeks since I received a letter from Mr. Madison, in which he became a subscriber to “The Cabinet,” and mentioned that he would send the money (4.$.) by you.
Being under strict necessity for every farthing of money that I have a right to ask for, I hope you will excuse the abruptness of this application; I know you will; for altho you may never have experienced the practice, you might be acquainted with the theory of poverty; for the inability to comply with engagements, let it arise from whatsoever cause it may, is in short, poverty,—if a man is ever so rich in demands against others: this is exactly my case; and altho’ several hundred good men are in arrears to me, the property of their debts will neither pay my journeymen nor carry me to market.
Please to excuse this reverie, and believe me to be with perfect Esteem your &c

J Lyon.

